Citation Nr: 0428477	
Decision Date: 10/15/04    Archive Date: 10/19/04

DOCKET NO.  99-06 456A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased evaluation for degenerative joint 
disease of the lumbar spine, currently rated as 40 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. M. Ivey, Counsel


INTRODUCTION

The veteran had active duty from March 1981 to May 1991.  

This appeal arose from a September 1998 rating decision of 
the San Juan, the Commonwealth of Puerto Rico, Department of 
Veterans Affairs (VA), Regional Office (RO), which denied an 
increased evaluation for low back pain; osteoarthritis of the 
lumbosacral spine.  

The Board remanded this matter in November 2000.  In a June 
2003 rating decision the St. Petersburg, Florida, RO 
recharacterized the disability as degenerative joint disease 
of the lumbar spine and increased rating to 40 percent 
effective May 28, 2003.  The effective date was changed to 
March 20, 1998, in a June 2004 rating decision.  In July 2004 
the veteran indicated that he was not satisfied with the 40 
percent rating and wished to continue his appeal.  

An April 2003 Report of Contact indicated that the veteran 
did not wish to have a hearing.  


FINDINGS OF FACT

The service-connected degenerative joint disease of the 
lumbar spine is manifested by pain and severe limitation of 
motion.  


CONCLUSION OF LAW

The criteria for a rating in excess of 40 percent for 
degenerative joint disease of the lumbar spine are not met.  
38 U.S.C.A. § 1155 (West 1991 & Supp. 2002); 38 C.F.R. §§ 
Part 4, 4.71a, Diagnostic Code 5243 (2004); 68 Fed. Reg. 
51454-56 (Aug. 27, 2003); 69 Fed. Reg. 32449 (June 10, 2004) 
(to be codified at 38 C.F.R. § 4.71a).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Increased Evaluation for Degenerative Joint Disease of 
the Lumbar Spine

Disability evaluations are determined by comparing the 
symptoms the veteran is presently experiencing with criteria 
set forth in the VA's Schedule for Rating Disabilities-which 
is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes 
identify the various disabilities.  In evaluating the 
veteran's request for an increased rating, the Board 
considers the medical evidence of record.  In so doing, it is 
our responsibility to weigh the evidence before us.  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  When a question arises 
as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  All evidence must be evaluated in arriving 
at a decision regarding an increased rating.  38 C.F.R. §§ 
4.2, 4.6 (2004).

Where entitlement to compensation has already been 
established and an increase in disability rating is at issue, 
the present level of disability is of primary concern.  While 
the entire recorded history of a disability is to be reviewed 
by the rating specialist, the regulations do not give past 
medical report precedence over current findings.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).  

The United States Court of Appeals For Veterans Claims 
(Court) has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) (2003) in the first instance.  Floyd v. Brown, 9 
Vet. App. 88 (1996).  The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the Director of 
the VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  Having reviewed the record with these mandates 
in mind, the Board finds no basis for further action on this 
question.  

The veteran's service connected degenerative joint disease of 
the lumbar spine is currently rated as 40 percent disabling 
under Diagnostic Code 5243 for intervetebral disc syndrome.  
38 C.F.R. § 4.71a (2004).  

Since the veteran filed his increased rating claim there have 
been a number of changes in the criteria for rating 
musculoskeletal disabilities under 38 C.F.R. § 4.71a, 
including intervertebral disc syndrome under Diagnostic Code 
5293.  See 38 C.F.R. § 4.71a (2003); 68 Fed. Reg. 51454- 56 
(Aug. 27, 2003); 69 Fed. Reg. 32449 (June 10, 2004) (to be 
codified at 38 C.F.R. § 4.71a).  The new rating criteria for 
rating intervertebral disc syndrome became effective 
September 23, 2002.  Further, additional regulatory changes 
became effective September 26, 2003, but these did not change 
the way intervertebral disc syndrome was rated, except for 
renumbering Diagnostic Code 5293 as Diagnostic Code 5243.  
See 68 Fed. Reg. 51454-51456 (Aug. 27, 2003).  Similarly, 69 
Fed. Reg. 32449 (June 10, 2004) noted a clerical error in the 
Federal Register publication of August 27, 2003.  Hence, as 
noted, the new rating criteria for intervertebral disc 
syndrome went into effect on September 23, 2002. 

A June 2004 supplemental statement of the case notified the 
veteran of the new and rating criteria.  Accordingly, 
adjudication of his claim may go forward.  See Bernard v. 
Brown, 4 Vet. App. 384, 393 (1993).  

Although the regulations with regard to the criteria for 
rating diseases and injuries of the spine were amended 
effective September 23, 2002, pursuant to Kuzma v. Principi, 
341 F.3d 1327 (Fed. Cir. 2003) only the revised version of 
the rating criteria applies.  

According to the General Rating Formula for Diseases and 
Injuries of the Spine, normal range of motion of the 
thoracolumbar spine is 0 to 90 degrees forward flexion, 0 to 
30 degrees backward extension, 0 to 30 degrees lateral 
flexion, and 0 to 30 degrees lateral rotation.  38 C.F.R. § 
4.71a, Diagnostic Codes 5235-43 (Effective on September 26, 
2003).  

According to the relevant rating criteria effective September 
26, 2003, evaluate intervertebral disc syndrome 
(preoperatively or postoperatively) either under the General 
Rating Formula for Diseases and Injuries of the Spine or 
under the Formula for Rating Intervetebral Disc Syndrome 
Based on Incapacitating Episodes, whichever method results in 
the higher evaluation when all disabilities are combined 
under 38 C.F.R. § 4.25.  

At the October 1997 VA examination the veteran reported 
severe low back pain associated with numbness of the legs and 
heels.  He also reported posterior, bilateral leg pain.  He 
reported weakness, stiffness, fatigability and lack of 
endurance on both legs.  The veteran claimed that he had 
flare-ups once a month.  On examination there was no painful 
motion of the lumbar spine.  There was no objective evidence 
of painful motion on the lumbar spine.  There was no 
objective evidence of muscle spasm on the lumbar 
paravertebral muscles.  There was no tenderness to palpation 
objectively on lumbar paravertebral muscles.  There were no 
postural abnormalities of the back.  There were no fixed 
deformities of the back.  There was no evidence of spasm.  
The veteran's gait cycle was normal.  

At the August 1998 VA examination the veteran reported 
moderate low back pain with radiation to both posterior legs 
up to the heels.  He complained of tingling to the feet.  No 
bowel or bladder dysfunction.  Upon VA examination there was 
painful motion on the last degrees of the range of motion 
measured.  There was mild objective evidence of painful 
motion on all movements of the lumbar spine.  There was mild 
lumbar paravetebral muscle spasm.  There was mild tenderness 
to palpation on lumbar paravertebral muscles.  There were no 
postural abnormalities of the back.  There were no fixed 
deformities.  There was evidence of mild lumbosacral spasm.  
The veteran's gait cycle was normal.  

The September 1999 private medical record revealed diffuse 
mild tenderness from the shoulder blades all the way down to 
the waistline area and somewhat in the buttocks.  Straight 
leg raise testing was negative bilaterally.  

The October 1999 private medical record showed that the 
veteran's lower extremities had 4-6 beats of clonus in the 
ankles.  There was a slight increase in tone.  The veteran 
stood rather easily and his gait did not appear spastic.  
Otherwise normal with appropriate turns.  The clinical 
impression was progressive lower extremity and back pain 
associated with bladder and sexual dysfunction complaints.  
The examination suggested a peripheral nerve disorder, such 
as lumbar stenosis or peripheral neuropathy.  

The November 1999 private x-rays of the lumbar spine was 
fairly unremarkable.  

The May 2001 private medical record showed that paravetebral 
muscle spasm was noted.  Coordination was maintained.  Gait 
was slightly wide based.  The veteran had trouble walking on 
heels on the right side and on toes on the right side.  The 
MRI scan of the lumbar spine showed a herniated disc at L1-2, 
both anterior and posterior.  It did not appear to press on 
the cauda aquina.  

At the May 2003 VA examination the veteran complained of 
constant daily pain in the low back, sacroiliac and 
lumbosacral area with radiation of the pain to the posterior 
thigh, posterior leg to the heel and Achilles' tendon 
bilaterally.  When he took pain medication the pain was 4/10, 
otherwise if he did not take the pain medication his constant 
pain was 10/10.  He reported that his back pain was worse 
compared to how it was three or four years ago when it used 
to be 2 to 3/10 pain.  He now reported difficulty walking and 
he had intolerance to prolonged standing for more than 5 
minutes with pain on the heels mostly on the right heel.  The 
veteran said he was sleeping all right but the pain and when 
he was in the process of lying down awakened him, or when he 
was reclining his back pain increased with radiation down the 
posterior thigh, the posterior leg and heels.  The veteran 
complained of occasional pain on urination and his back also 
hurt when his bladder was full and he had relief after 
urination.  His bowel movements were all right.  The veteran 
had no incontinence of stool or urine.  He had poorly 
sustained penile erection; the erection disappeared when his 
back was hurting.  The veteran reported difficulty at work 
because of having to walk about a total of 5 miles in a day 
and he was getting more and more intolerant of his walking.  
He had not used a cane or back brace.  The veteran got tired 
very easily during ranges of motion.  

At the May 2003 VA examination the veteran walked slow with a 
stable gait.  He did not have expression of pain on his face 
but subjectively he said he was hurting 10/10.  Palpation of 
the spine disclosed tenderness of the lumbosacral spine with 
firmness and tenderness of the muscle along the right 
thoracic and lumbosacral paravetebral level.  There was also 
tenderness in the right sacroiliac area.  There was a 
subjective increase on the low back pain on the right side 
upon flexion of the thigh from 0 to 60 degrees and aggravated 
by straightening the knee.  The veteran was able to stand on 
his heels and on his toes and was able to squat.  He was able 
to walk on heel and toe.  The assessment was discogenic 
disease at L1-L2, L5-S1, degenerative joint disease, 
symptomatic poor tolerance to standing and walking, easy 
fatigability, and limited ranges of motion, and chronic 
severe pain, affecting his sexual potency adversely, and 
activities of daily living.  

The July 2003 VA outpatient treatment record revealed that 
the veteran had difficulty walking on his heels.  It was a 
bit easier for him to walk on his toes.  Straight leg raising 
caused back pain only.  The hips moved well without 
significant pain or tenderness.  It was also noted that he 
had some slight decrease in the left hip flexion.  The VA 
doctor opined that it was certainly his opinion that the 
veteran may have both cervical and lumbar stenosis with the 
lumbar being at a fairly high level with the possibility of 
some involvement of the clonus.  

The August 2003 VA MRI of the lumbar spine revealed that 
there was loss of anteri of vertebral body height at L1.  
There was superior endplate deformity of L2 with a large 
anterior disc herniation.  This lead to a kyphotic body 
habitus at this location.  There was no evidence for abnormal 
signal intensity within the adjacent vertebral bodies it 
indicate this was an acute fracture.  There was endplate 
reactive marrow change.  There was a moderately large 
posterior disc herniation at L1-L2, which impinged upon the 
proximal cauda equina.  

The September 2003 VA MRI of the veteran's lumbar spine 
revealed severe disc degeneration at L1-L2 with some 
stenosis.  The discs below that level appeared to be 
essentially normal.  

VA medical records show that the veteran underwent disc 
degeneration and spinal stenosis of L1-2 in January 2004.  

A.  General Rating Formula for Diseases and Injuries of the 
Spine

Under the General Rating Formula for Diseases and Injuries of 
the Spine a rating of 50 percent requires evidence of 
unfavorable ankylosis of the entire thoracolumbar spine.  A 
total schedular evaluation of 100 percent necessitates 
evidence of unfavorable ankylosis of the entire spine.  
38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243 (2004).  

Any associated objective neurologic abnormalities, including, 
but not limited to, bowel or bladder impairment, are 
separately evaluated under an appropriate diagnostic code.  
Id., Note (1).  

For VA compensation purposes, unfavorable ankylosis is a 
condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.  Id., Note: (5).  

A higher rating under the General Rating Formula for Diseases 
and Injuries of the Spine, Diagnostic Codes 5235 to 5243, 
requires evidence of unfavorable ankylosis of the entire 
thoracolumbar spine or evidence of unfavorable ankylosis of 
the entire spine.  The medical evidence of record 
cumulatively shows that the veteran has limitation of motion 
of his lumbar spine, but he has movement of the spine in the 
three planes of excursion (forward flexion, backward 
extension, and lateroflexion) tested, a fact that refutes any 
notion that his lumbar spine is ankylosed.  At the October 
1997 VA examination forward flexion was to 60 degrees, 
backward extension and left lateral flexion were to 20 
degrees.  Right lateral flexion was to 25 degrees.  Rotation 
to the left and to the right was to 35 degrees.  It appeared, 
that the veteran was not doing his full effort.  At the 
August 1998 VA examination forward flexion was 80 degrees, 
backward extension was 35 degrees, right and left lateral 
flexion were 40 degrees and right and left rotation were 35 
degrees.  The November 1999 private medical record showed 
that lumbar spine motion was significantly reduced 75 percent 
flexion/extension/rotation with some myositis.  At the May 
2003 VA examination the range of motion was 30 degrees of 
flexion out of 90 flexion with aggravation of lumbar pain.  
Posterior bending was 20 degrees out of 30 degrees.  Lateral 
bending was 20 degrees out of 30 degrees to the left and to 
the right with aggravation of low back pain on the left 
lumbosacral area as he bent towards the right and on the 
right lumbosacral area as he bent toward the left.  Rotation 
was 30 degrees out of 45 degrees to the left and to the right 
with a similar aggravation of discomfort on the opposite side 
to which he bends or rotates side wards.  Since the medical 
evidence of record does not show unfavorable ankylosis of the 
entire thoracolumbar spine or evidence of unfavorable 
ankylosis of the entire spine there is no schedular basis for 
a rating in excess of 40 percent for the service-connected 
spine disability under the General Rating Formula for 
Diseases and Injuries of the Spine, Diagnostic Codes 5235 to 
5243.  

B.  Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes 

Under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes intervertebral disc syndrome 
with incapacitating episodes having a total duration of at 
least 6 weeks during the past 12 months warrants a 60 percent 
rating.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2004).  
Note (1): An incapacitating episode as a period of acute 
signs and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2004).  
Note (2)  If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment on 
the basis of incapacitating episodes or under the General 
Rating Formula for Diseases and Injuries of the Spine, 
whichever method results in a higher evaluation for that 
segment.  Id.  

The Board must next consider whether a higher evaluation is 
warranted under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes.  A higher rating 
requires incapacitating episodes having a total duration of 
at least 6 weeks during the past 12 months.  The evidence 
discloses that the veteran had a doctor's note recommending 
that he be off from work because of his back disc disease 
from September 5, 2003, to September 12, 2003.  At the August 
1998 VA examination the veteran reported 20 absences from 
work due to back pain.  However, the duration of the ordered 
bed rest was less than the 6 weeks required for a higher 
rating.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003); 68 
Fed. Reg. 51454-56 (Aug. 27, 2003); 69 Fed. Reg. 32449 (June 
10, 2004) (to be codified at 38 C.F.R. § 4.71a).  Therefore, 
the veteran will only be entitled to an increased rating if 
he has problems tantamount to severe incomplete paralysis of 
the sciatic nerve.  38 C.F.R. § 4.124a, Diagnostic Code 8520 
(2004).  

C.  Severe Incomplete Paralysis of the Sciatic Nerve 

Given Note 2 to Diagnostic Code 5243, the veteran's 
complaints of radiculopathy, and the fact that the sciatic 
nerve is the nerve most likely effected by the appellant's 
service connected low back disorder, the Board will also 
consider whether he is entitled to a rating in excess of 40 
percent under 38 C.F.R. § 4.123, 4.124, 4.124a, Diagnostic 
Codes 8520, 8620, 8720 (2003).  

Given the 40 percent rating already in effect for the service 
connected low back disorder under 38 C.F.R. § 4.71a, the 
veteran will only be entitled to a 60 percent rating under 38 
C.F.R. § 4.124a, Diagnostic Code 8520 if his adverse 
symptomatology equates to incomplete paralysis of the sciatic 
nerve with severe symptoms including marked muscle atrophy 
(60 percent).  Id.  

In this regard, at the October 1997 VA examination there was 
no weakness of the legs.  There were no neurological 
abnormalities.  Knee jerks and ankle jerks were plus 
bilaterally and symmetric.  Straight leg raising was positive 
in both legs.  

At the August 1998 VA examination there was no objective 
evidence of weakness of the legs with normal muscle strength.  
Knee jerks and ankle jerks were normal bilateral and 
symmetric.  The veteran had a positive straight leg raising 
on the left leg.  The VA examiner opined that the veteran had 
no evidence of spinal canal stenosis from L2 to S1 as 
evidenced by objective studies such as CT scan and MRI that 
were the studies of choice for spinal canal stenosis.  

The October 1999 private medical record showed that there was 
trace proximal weakness in the lower extremities.  Otherwise 
strength was active against gravity with some resistance and 
symmetric.  Hyperactive knee jerks with ankle clonus were 
noted.  Toes were equivocal to downgoing.  There was 
decreased vibratory and proprioceptive sense to the level of 
the ankles bilaterally.  The November 1999 private medical 
record showed that there was no straight leg raise.  Deep 
tendon reflexes were intact.  The veteran had sensation in 
the feet.  

The May 2001 private medical record showed that deep tendon 
reflexes were normal in the knee.  There was unsustained 
clonus at the ankles and bilateral up goes toes.  Sensory 
examination revealed hypesthesia and hypoalgesia of both 
lower extremities.  The nerve conduction study impression was 
normal.  

At the May 2003 VA examination there was local tenderness on 
palpation or squeezing the muscles on the posterior thighs 
and on the posterior legs bilaterally.  The pedal pulses were 
well appreciable.  The July 2003 VA outpatient treatment 
record revealed that the veteran had three-beat clonus in 
both ankles.  The veteran had good pulses in the legs.  

There is some evidence of marked muscle atrophy.  At the 
October 1997 VA examination there was muscle atrophy.  
However, at the August 1998 VA examination there was no 
muscle atrophy of the lower extremities.  And the October 
1999 private medical record showed that there was no atrophy 
of the first dorsal interosseous.  At the May 2003 VA 
examination there was no appreciable weakness on the lower 
extremities.  At the May 2003 VA examination there was 
decreased muscle turgor in the thighs and in the calves.  The 
July 2003 VA outpatient treatment record revealed that the 
veteran had reasonable strength in the lower extremities 
except for some slight decrease in the left extensor hallucis 
lingus and tibialis anticus.  

The May 2001 private medical record showed that there was 
bilateral foot-drop, right more than the left.  However, at 
the May 2003 VA examination the knee jerks were somewhat 
diminished on the left and the right side and the Achilles 
tendon reflex was somewhat diminished on the left and right 
side.  The July 2003 VA outpatient treatment record revealed 
that the veteran was hyperreflexic in the lower extremities.  
Therefore, the claim for an increased rating must be denied.  
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003); 38 C.F.R. §§ 
4.123, 4.124, 4.124a, Diagnostic Codes 8520, 8620, 8720 
(2003); 68 Fed. Reg. 51454-56 (Aug. 27, 2003); 69 Fed. Reg. 
32449 (June 10, 2004) (to be codified at 38 C.F.R. § 4.71a). 

The Board consequently concludes that the preponderance of 
the evidence is against this claim.  Furthermore, the Board 
has considered the doctrine of giving the benefit of the 
doubt to the veteran under 38 U.S.C.A. § 5107 (West 2002) and 
38 C.F.R. §§ 3.102, 4.3 (2004), but does not find the 
evidence is of such approximate balance as to warrant its 
application.  

II.  Duty To Assist

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002)).  In addition, VA 
has published regulations to implement the provisions of the 
VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2003)).

There has been a significant amount of analysis pertaining to 
the effective date, the scope, and the remedial aspects of 
the VCAA.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 
183 (2002); Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 
2003); Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1344 (Fed. Cir. 2003) (but see Public Law 
No. 108-183, § 701, 117 Stat. 2651, ___ (Dec. 16, 2003); 
Conway v. Principi, 353 F.3d 1359 (Fed. Cir. 2004); Pelegrini 
v. Principi, 17 Vet. App. 412 (2004) (Pelegrini I), withdrawn 
and reissued, ___ Vet. App. ___, No. 01-944 (June 24, 2004) 
(Pelegrini II).  See also VAOPGCPREC 11-00 (Nov. 27, 2000); 
VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 8-2003 (Dec. 
22, 2003); VAOPGCPREC 1-2004 (Feb. 24, 2004).

Given the uncertainty as to the precise application of the 
VCAA, exemplified in the authorities cited above, the Board 
assumes that the VCAA is applicable to this appeal.  In 
Pelegrini II, cited above, the United States Court of Appeals 
of Veterans Claims (Court) stated that, under the VCAA,

[t]he Secretary must provide notice . . . that 
informs the claimant of any information and 
evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to 
provide.  Furthermore . . . , in what can be 
considered a fourth element of the requisite 
notice, VA must "also request that the claimant 
provide any evidence in the claimant's possession 
that pertains to the claim."  38 C.F.R. § 
3.159(b)(1); see 38 U.S.C. § 5103A(g) . . . .

Pelegrini II, supra, slip op. at 11.

The Board is further aware that much of the majority opinion 
in Pelegrini II, which includes the portion quoted 
immediately above, has been characterized as, "at best, 
dictum."  Id., slip op. at 23 (Ivers, J., concurring in part 
and dissenting in part).  In any event, considering all the 
foregoing authorities as applicable to this case, the Board 
finds that the requirements of the VCAA have been satisfied 
in this matter.

VA satisfied this duty by means of a letter to the veteran 
from the RO dated in May 2001.  Specifically, in the May 2001 
RO letter the RO informed the appellant of the following: 1.) 
VA's duty to Notify the appellant about the claim; 2.) VA's 
duty to assist the appellant in obtaining evidence for the 
claim; 3.) What must the evidence show to establish 
entitlement; 4.) What information or evidence was still 
needed from the appellant; and 5.) What the appellant could 
do to help with the claim.  Therefore, VA has no outstanding 
duty to inform the appellant that any additional information 
or evidence is needed.  

A VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In September 1998, prior to the enactment of the 
VCAA, the RO initially denied the claim on appeal.  The 
veteran was not provided VCAA notice until May 2001.  Here, 
the Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  After 
receipt of the content-complying May 2003 RO letter, his 
claim was reconsidered based upon all the evidence of record 
in June 2003.  There is no indication that the disposition of 
his claim would not have been different had he received pre-
AOJ adjudicatory notice pursuant to section 5103(a) and § 
3.159(b).  Accordingly, any such error is nonprejudicial.  
See 38 U.S.C. § 7261(b)(2).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2003).  The RO has obtained the veteran's service medical 
records and his post service VA and private medical records.  
There is no indication that additional relevant records 
exist.

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2003).  The appellant was afforded VA medical examinations 
in October 1997, August 1998, and May 2003.  Therefore, the 
Board concludes that no further assistance to the veteran is 
required.  

After reviewing the record, the Board is satisfied that all 
relevant facts with respect to the claim in the instant case 
have been properly developed.  Under the circumstances of 
this case, a remand would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit to flowing to the veteran are 
to be avoided).  Moreover, given the completeness of the 
present record which shows substantial compliance with the 
notice and assistance provisions of the new legislation the 
Board finds no prejudice to the appellant by proceeding with 
appellate review.  Bernard v. Brown, 4 Vet. App. 384, 393 
(1993).

The RO provided the appellant with the pertinent evidentiary 
development that was codified by VCAA and the implementing 
regulations.  In addition to performing the pertinent 
development required under VCAA and the implementing 
regulations, the RO notified the appellant of his right to 
submit evidence.  It would not breach his rights under VCAA 
and/or the implementing regulations for the Board to proceed 
to review the appeal.  


ORDER

An increased rating for degenerative joint disease of the 
lumbar spine is denied.  




	                        
____________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



